Hughes, J. This is an appeal from a decree in chancery, in which the appellees, the plaintiffs below, sought foreclosure of a deed of trust given to secure notes therein described, and to have the land conveyed by the deed sold for payment of the notes. The defense was usury. The answer prayed for cancellation of the notes and deed of trust. The court found for appellees, and decreed cancellation of the notes and deed of trust, from which the ease comes here up&n appeal. The evidence discloses that the notes secured by the trust deed were dated and made payable at Kansas City, Missouri. The trust deed was given upon lands in Arkansas, and was acknowledged in the state of Arkansas. There was no proof of the statutes of the state of Missouri upon usury. If the contract was good in Missouri, it is good here. We do not take judicial notice of the statutes of another state. The court will not presume a contract to be usurious. To maintain a plea of usury, it must be sustained by clear proof. Holt v. Kirby, 57 Ark. 250. The rights of parties to contracts made and to be performed in another state will be adjudicated by the courts of this state precisely as they would be adjudicated in the courts of the state where the contracts were made and to be performed. Parsons Oil Co. v. Boyett, 44 Ark. 230; Matthews v. Paine, 47 Ark. 54; Bank of Harrison v. Gibson, 60 Ark. 269; Tenny v. Porter, 61 Ark. 329. Outside of the fatal objection above stated, we think the proof does not show that the notes were usurious. Reversed and remanded, with directions to the court below to render a decree for the amount due upon the notes, including interest, and for foreclosure of the trust deed.